                         Case 1:20-cv-00079-JRH-BKE Document 6 Filed 07/20/20 Page 1 of 1

         AO
          AO450
             450(GAS
                 (GASRev
                     Rev.10/03)
                          6/03) Judgment in a Civil Case



                                      United States District Court
                                                   Southern District of Georgia
                  ANTONIO HESTER,

                                      Plaintiff,
                                                                                   JUDGMENT IN A CIVIL CASE


                                            V.                                   CASE NUMBER:        CV 120-079

                  SHERIFF RICHARD ROUNDTREE,

                                      Defendant.




                    Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jury
                    has rendered its verdict.

                    Decision by Court.This action came before the Court. The issues have been considered and a decision has been
            ✔
                    rendered.

                    IT IS ORDERED AND ADJUDGED
                    that, pursuant to the Order filed on July 20, 2020, the Magistrate Judge's Report and

                    Recommendation is ADOPTED as the Court's opinion; therefore, Plaintiff's Motion filed pursuant to

                    28 U.S.C. § 2241 is DISMISSED without prejudice. Furthermore, Plaintiff is DENIED a Certificate

                    of Appealability in this case and is not entitled to appeal in forma pauperis.




            07/20/2020                                                         John E. Triplett, Acting Clerk
           Date                                                                Clerk



                                                                               (By) Deputy Clerk
GAS Rev 10/1/03
